Citation Nr: 0709527	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to October 27, 2003, and entitlement to a rating in 
excess of 50 percent thereafter.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


REMAND

The veteran claims that he is entitled to service connection 
for residuals of a head injury because his memory is impaired 
due to head trauma incurred during active duty.  

Service medical records show that the veteran had a fractured 
nose due to blunt trauma in May 1971 and that he was involved 
in a fist fight in August 1971, resulting in a swollen nose 
and lip.  

The Board notes that the veteran underwent a memory and 
neuropsychology examination in May 2003.  The report of that 
exam notes that cognitive testing showed that independent of 
his PTSD, his intellectual functioning, and his learning 
problems, the veteran has difficulty with short- and long-
term memory.  The examiner stated that there are signs of 
some cortical impairment, which raises the possibility that 
the veteran has acquired and residual brain damage.  The 
examiner stated that the cause of the cerebral or subcortical 
dysfunction is not known, but that it may be due to the 
effect of repeated bypass surgeries and the possibility of 
hypoxic effects in brain function.  The examiner stated that 
brain imaging would be helpful in establishing the basis for 
the observed cognitive deficits.  There is no record of any 
brain imaging studies or reports in the record.

The Board also notes that in a September 2003 progress note 
the veteran's treating VA physician specifically stated that 
the veteran has memory problems due to blunt trauma to the 
head, non-psychotic organic brain syndrome.  However, the 
physician unfortunately did not support his opinion with any 
reasons or bases.

In light of the veteran's claim that he suffers residuals of 
his inservice head injury, and in view of the fact that the 
veteran has been diagnosed with brain dysfunction and 
residual memory problems that are not related to his service-
connected PTSD, and the fact that there are conflicting 
opinions as to the etiology of the veteran's documented brain 
problems (noting that the more specific memory and 
neuropsychology examination report suggests multiple bypass 
surgeries as the cause), the Board is of the opinion that a 
VA examination is warranted in order to determine the 
etiology of the veteran's cerebral or subcortical dysfunction 
and resulting memory impairment.

As for the veteran's service-connected PTSD, the Board notes 
that the veteran has not undergone a VA examination since 
February 2004, a span of more than three years.  He has 
advanced arguments indicating that his psychiatric disability 
has grown worse in severity since that examination.  A new 
examination is also in order to assess the severity of the 
veteran's service-connected PTSD.

Prior to any examination, all copies of any outstanding 
records of pertinent treatment should be obtained and added 
to the claims file.  In this regard, the Board notes that the 
veteran indicated during his May 2003 memory and 
neuropsychology examination that he was in receipt of Social 
Security Administration (SSA) disability benefits due to 
mental and physical disabilities.  Records relating to the 
veteran's disability determination may be pertinent to the 
issues currently before the Board.  There are, however, no 
records on file pertaining to such benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has made 
it abundantly clear that the records concerning awards of 
Social Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of the 
decision granting benefits as well as any medical evidence 
used in reaching that decision.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  With assistance from the veteran, the 
RO or the AMC should undertake 
appropriate development to obtain copies 
of any outstanding records of pertinent 
medical treatment the veteran received 
for PTSD and residuals of a head injury.  
Specifically noted are copies of any and 
all SSA decisions on the veteran's claims 
for disability benefits and the records 
upon which the decision(s) was (were) 
based.

2.  Then, the RO or the AMC should 
schedule the veteran for a VA examination 
by a physician with the appropriate 
expertise to determine the nature and 
etiology of any currently present 
cerebral or subcortical dysfunction and 
resulting memory impairment.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  All indicated studies 
and tests, to include brain imaging 
studies, should be accomplished, and all 
clinical findings should be reported in 
detail.  Based upon the claims folder 
review, the examination results and sound 
medical principles, the examiner should 
provide an opinion as to whether any 
diagnosed head or brain disability (other 
than PTSD related disabilty) is at least 
as likely as not related to the veteran's 
head injuries in service.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.  

3.  The veteran should also be scheduled 
for a psychiatric examination to 
ascertain the severity of disability due 
to his service-connected PTSD.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
be asked to specifically comment on the 
extent to which the veteran's service-
connected PSTD impacts his ability to 
secure and retain employment.

4.  Thereafter, the RO or the AMC should 
undertake any other indicated development 
and readjudicate the issues on appeal 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


